           Case 2:20-cv-01206-JCC Document 28 Filed 10/26/20 Page 1 of 3


 1
                                                  THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   JOHN E. COLLINS, JR. a/k/a JAKE E.
     COLLINS, JR., an individual,                    Case No.: 2:20-cv-01206-JCC
10

11                         Plaintiff,
            v.                                       DECLARATION OF KATIE J.
12                                                   COMSTOCK IN SUPPORT OF
     NOVA ASSOCIATION MANAGEMENT                     DEFENDANTS’ OPPOSITION TO
13   PARTNERS, LLC, a Washington limited             PLAINTIFF’S MOTION TO
     liability company, SOUND LEGAL                  DISQUALIFY DEFENSE COUNSEL
14
     PARTNERS, LLC, a Washington limited
15   liability company; RACHEL RAPP
     BURKEMPER, an individual; VILLA
16   MARINA ASSOCIATION OF
     APARTMENT OWNERS, a Washington
17   condominium association,
18
                           Defendants.
19
     I, Katie J. Comstock, declare as follows:
20
            1.      I am over the age of 18, have personal knowledge of the facts and statements
21
     contained in this declaration, and am otherwise competent to make this declaration.
22
            2.      I am a partner at Levy | von Beck | Comstock, P.S.
23

24          3.      I received a telephone inquiry from John Collins on or about May 14, 2020.

25   Mr. Collins briefly talked about hiring my firm to represent him in a dispute with a

     homeowners’ association.
     DECLARATION OF KATIE J. COMSTOCK IN SUPPORT OF
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO                          1200 Fifth Ave., Suite 1850
     DISQUALIFY DEFENSE COUNSEL - 1                                            Seattle, Washington 98101
     (Case No. 2:20-cv-01206-JCC)                                               Main/Fax: 206-626-5444
             Case 2:20-cv-01206-JCC Document 28 Filed 10/26/20 Page 2 of 3


 1
             4.     I did not recall any conversation with Mr. Collins, but after searching for any
 2

 3   records relating to Mr. Collins, I located what I believe to be notes from an inquiry regarding

 4   potential representation conversation.

 5           5.     My notes reference Mr. Collins’ having a fee dispute with a homeowners’
 6
     association, an argument regarding late fees, and a lawsuit that occurred sometime in the
 7
     past.
 8
             6.     I took the following notes verbatim:
 9
                    Villa Marina -
10                  Fee Dispute
11                  Started five years ago, brought up old "late fees" and they said they will drop it
                    and emails him and says they won't
12                  But 3 or 4 months later sends a collection threat
                    They sued him, he paid them $12k
13                  Nathan Arnold - Attorney

14                  Helga Carr referred him

15                  $5,000 retainer
16           7.     My notes reflect that Mr. Collins knew he was already represented by
17
     counsel, Mr. Arnold, relating to the dispute. Aside from my notes, I have no recollection
18
     concerning the substance of my brief conversation with Mr. Collins. I do not have any
19
     information that Mr. Collins supposedly disclosed to me that could potentially be harmful to
20

21   Mr. Collins.

22           8.     On a typical business day, I receive between two to eight telephone or email

23   inquiries like the one Mr. Collins made.

24

25


     DECLARATION OF KATIE J. COMSTOCK IN SUPPORT OF
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO                            1200 Fifth Ave., Suite 1850
     DISQUALIFY DEFENSE COUNSEL - 2                                              Seattle, Washington 98101
     (Case No. 2:20-cv-01206-JCC)                                                 Main/Fax: 206-626-5444
            Case 2:20-cv-01206-JCC Document 28 Filed 10/26/20 Page 3 of 3


 1
            9.        I typically advise anyone who makes an inquiry regarding potential
 2

 3   representation that I cannot provide legal advice until I have the opportunity to review their

 4   documents.

 5          10.       My typical practice is also to tell anyone making an inquiry into potential
 6
     representation that I cannot represent them until my office conducts a conflicts check and
 7
     until the party seeking representation signs a representation agreement and pays a retainer
 8
     fee.
 9
            11.       I explained my firm’s typical billing practices and my hourly rate.
10

11          12.       I never spoke to Mr. Collins after his telephone inquiry.

12          13.       I did not have ongoing discussions with Mr. Collins about hiring my firm to

13   represent him.
14
            14.       I am not one of the attorneys handling or involved with the state and federal
15
     court actions between Mr. Collins and Defendants. I do not have access to the case file
16
     concerning these actions, and I do not discuss these actions with the attorneys handling them.
17
     Neither I nor my firm have ever represented Mr. Collins.
18

19          I declare under penalty of perjury under the laws of the State of Washington that the

20   foregoing is true and correct.

21
            DATED this 26th day of October, 2020 at Seattle, Washington.
22
                                                    /s/ Katie J. Comstock
23                                                  Katie J. Comstock, WSBA No. 40637
24

25


     DECLARATION OF KATIE J. COMSTOCK IN SUPPORT OF
     DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO                              1200 Fifth Ave., Suite 1850
     DISQUALIFY DEFENSE COUNSEL - 3                                                Seattle, Washington 98101
     (Case No. 2:20-cv-01206-JCC)                                                   Main/Fax: 206-626-5444
